Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 08 September 2021 for application number 17/447,149. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/8/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,630 (hereinafter as ‘630). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, ‘630 discloses a method for video decoding in a decoder, comprising: decoding prediction information of a current block to be reconstructed from a coded video bitstream, the prediction information being indicative of an inter prediction mode; adding motion information of a previously decoded block to a candidate list for the current block as a new motion information candidate based on a comparison between a first hash value of the motion information of the previously decoded block and one or more hash values of motion information candidates in the candidate list; and reconstructing at least one sample of the current block based on current motion information of the current block that is determined based on the candidate list (claim 1).
Regarding claim 2, see teachings of claim 1.  ‘630 further discloses further comprising: calculating the first hash value of the motion information of the previously decoded block based on a motion vector in the motion information of the previously decoded block (claim 2).
Regarding claim 3, see teachings of claims 1 and 2.  ‘630 further discloses wherein the calculating further comprises: calculating the first hash value of the motion information of the previously decoded block further based on one of: reference picture number information, weighting information used in a generalized bi-directional prediction mode, local illumination compensation information, and prediction mode information for the previously decoded block (claim 3).
Regarding claim 4, see teachings of claims 1 and 2.  ‘630 further discloses wherein the previously decoded block is a first coding block including first sub-blocks; the motion information includes first multiple pieces of motion information for the first sub-blocks; and the calculating includes calculating the first hash value based on the first multiple pieces of motion information (claim 4).
Regarding claim 5, see teachings of claims 1, 2, and 4.  ‘630 further discloses wherein the first multiple pieces of motion information are identical (claim 5).
Regarding claim 6, see teachings of claims 1, 2, and 4.  ‘630 further discloses wherein the calculating further comprises: calculating the first hash value based on positions of the first sub-blocks in the previously decoded block (claim 6).
Regarding claim 7, see teachings of claims 1-3.  ‘630 further discloses wherein the calculating further comprises: calculating the first hash value of the motion information of the previously decoded block from the motion information by at least one of: setting an initial hash value of the first hash value to be a non-zero number; and adding an offset to a number corresponding to one of: the motion vector, the reference picture number information, the weighting information, the local illumination compensation information, and the prediction mode information for the previously decoded block (claim 7).
Regarding claim 8, see teachings of claims 1-3 and 7.  ‘630 further discloses wherein at least one of: the non-zero number and the offset is a prime number (claim 8).
Regarding claim 9, see teachings of claims 1, 2 ,and 4.  ‘630 further discloses wherein
one of the motion information candidates includes second multiple pieces of motion information for second sub-blocks in a second coding block; and the one or more hash values includes a hash value of the one of the motion information candidates for the second coding block (claim 9).
Regarding claim 10, see teachings of claims 1 and 2.  ‘630 further discloses wherein the previously decoded block is coded in an affine prediction mode and includes first control points having first multiple pieces of motion information; one of the motion information candidates corresponds to a second coding block coded in the affine prediction mode and having second control points, the second control points having second multiple pieces of motion information, the one or more hash values including a plurality of hash values for the second control points; a number of the first control points is equal to a number of the second control points; the calculating includes calculating a plurality of first hash values for the first control points, respectively, the plurality of first hash values including the first hash value; and the method includes determining whether to add the motion information of the previously decoded block to the candidate list based on the comparison of the plurality of first hash values and the plurality of hash values (claim 11).

Regarding claim 11, ‘630 discloses an apparatus for video decoding, comprising:
processing circuitry configured to: decode prediction information of a current block to be reconstructed from a coded video bitstream, the prediction information being indicative of an inter prediction mode; add motion information of a previously decoded block to a candidate list for the current block as a new motion information candidate based on a comparison between a first hash value of the motion information of the previously decoded block and one or more hash values of motion information candidates in the candidate list; and reconstruct at least one sample of the current block based on current motion information of the current block that is determined based on the candidate list (claim 12).
Regarding claim 12, see teachings of claim 11.  ‘630 further discloses wherein the processing circuitry is configured to: calculate the first hash value of the motion information of the previously decoded block based on a motion vector in the motion information of the previously decoded block (claim 13).
Regarding claim 13, see teachings of claims 11 and 12.  ‘630 further discloses wherein the processing circuitry is configured to: calculate the first hash value of the motion information of the previously decoded block further based on one of: reference picture number information, weighting information used in a generalized bi-directional prediction mode, local illumination compensation information, and prediction mode information for the previously decoded block (claim 14).
Regarding claim 14, see teachings of claims 11 and 12.  ‘630 further discloses wherein the previously decoded block is a first coding block including first sub-blocks; the motion information includes first multiple pieces of motion information for the first sub-blocks; and the processing circuitry is configured to calculate the first hash value based on the first multiple pieces of motion information (claim 15).
Regarding claim 15, see teachings of claims 11, 12, and 14.  ‘630 further discloses wherein the first multiple pieces of motion information are identical (claim 16).
Regarding claim 16, see teachings of claims 11-13.  ‘630 further discloses wherein the processing circuitry is configured to: calculate the first hash value of the motion information of the previously decoded block from the motion information by at least one of: setting an initial hash value of the first hash value to be a non-zero number; and adding an offset to a number corresponding to one of: the motion vector, the reference picture number information, the weighting information, the local illumination compensation information, and the prediction mode information for the previously decoded block (claim 17).
Regarding claim 17, see teachings of claims 11-13 and 16.  ‘630 further discloses wherein at least one of: the non-zero number and the offset is a prime number (claim 8).
Regarding claim 18, see teachings of claims 11, 12, and 14.  ‘630 further discloses wherein one of the motion information candidates includes second multiple pieces of motion information for second sub-blocks in a second coding block; and the one or more hash values includes a hash value of the one of the motion information candidates for the second coding block (claim 18).
Regarding claim 19, see teachings of claims 11 and 12.  ‘630 further discloses wherein the previously decoded block is coded in an affine prediction mode and includes first control points having first multiple pieces of motion information; one of the motion information candidates corresponds to a second coding block coded in the affine prediction mode and having second control points, the second control points having second multiple pieces of motion information, the one or more hash values including a plurality of hash values for the second control points; a number of the first control points is equal to a number of the second control points; and the processing circuitry is configured to: calculate a plurality of first hash values for the first control points, respectively, the plurality of first hash values including the first hash value; and determine whether to add the motion information of the previously decoded block to the candidate list based on the comparison of the plurality of first hash values and the plurality of hash values (claim 19).
Regarding claim 20, ‘630 discloses a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: decoding prediction information of a current block to be reconstructed from a coded video bitstream, the prediction information being indicative of an inter prediction mode; adding motion information of a previously decoded block to a candidate list for the current block as a new motion information candidate based on a comparison between a first hash value of the motion information of the previously decoded block and one or more hash values of motion information candidates in the candidate list; and reconstructing at least one sample of the current block based on current motion information of the current block that is determined based on the candidate list (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486